Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2020

                                     No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                               v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 16-07-00095-CVL
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER
       Appellees’ motions for an extension of time to file their respective appellees’ briefs. We
order appellees’ briefs due August 6, 2020.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court